t c summary opinion united_states tax_court matthew thomas parmeter petitioner v commissioner of internal revenue respondent docket no 30121-14s filed date matthew thomas parmeter pro_se nancy m gilmore and woodrow pengelly specially recognized for respondent summary opinion gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure income_tax deficiency for petitioner’ sec_2012 taxable_year the issue for our consideration is the amount of the moving_expense_deduction to which petitioner is entitled for background petitioner resided in maryland at the time his petition was filed during petitioner an information_technology engineer for the u s department of the army accepted a new position and his moving_expenses were not reimbursed by his employer petitioner in a effort to save money decided to move his household belongings himself from his residence in drum pennsylvania to aberdeen proving ground maryland the distance from his old to his new residence wa sec_182 miles petitioner moved his household belongings in his pickup truck he transported his personal belongings vehicles etc by making round trips with his truck during each trip he placed the household belongings in a storage continued revenue code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure facility in the vicinity of his new job the facility charged petitioner dollar_figure per month and he stored his belongings for nine months during during four of the round trips to the vicinity of his new job petitioner rented a trailer to move larger items including vehicles the trailer rental expense was dollar_figure on each occasion before being able to use his new residence petitioner rented a hotel room for dollar_figure per night for two nights on hi sec_2012 income_tax return petitioner deducted dollar_figure for unreimbursed moving_expenses he used tax preparation software to prepare his return and did not understand how the dollar_figure was computed petitioner obtained three estimates of the cost to pack and move his household goods the estimates were from dollar_figure to approximately dollar_figure respondent in a notice_of_deficiency determined that petitioner was not entitled to deduct any part of the dollar_figure discussion a taxpayer may deduct moving_expenses paid_or_incurred in connection with the commencement of work at a new principal_place_of_work sec_217 in order for the expenses to be deductible the taxpayer must meet the conditions set forth in sec_217 respondent agrees that petitioner met those conditions the remaining question for our consideration is the amount of the deduction for moving_expenses to which petitioner is entitled moving_expenses are deductible only if they are reasonable under the circumstances of the particular move sec_1_217-2 income_tax regs requirements for the deduction for moving household goods are in pertinent part specified in sec_1_217-2 income_tax regs as follows expenses of moving household goods and personal effects include expenses of transporting such goods and effects from the taxpayer’s former residence to his new residence and expenses of packing crating and in-transit storage and insurance for such goods and effects expenses of storing and insuring household goods and personal effects constitute in-transit expenses if incurred within any consecutive 30-day period after the day such goods and effects are moved from the taxpayer’s former residence and prior to delivery at the taxpayer’s new residence petitioner chose to move his personal_property himself in order to save money he did not offer evidence of the actual expenses of transporting his personal_property under revproc_2010_51 2010_51_irb_883 he would be entitled to use the optional standard mileage rate which wa sec_23 cents per mile for the year in issue see notice_2012_1 2012_2_irb_260 petitioner drove round trips for a total of big_number miles big_number at cents per mile the cost of moving his personal_property is dollar_figure petitioner also incurred several months of storage fees for his personal_property however under sec_1_217-2 income_tax regs he is entitled only to the cost for one month or dollar_figure in accord with the 30-day limitation in that regulation petitioner also rented a trailer on four occasions to move large items including motor vehicles at a cost of dollar_figure per rental or a total of dollar_figure respondent did not question the reasonableness or number of trips that petitioner made to move his property instead respondent argued that under sec_1_217-2 income_tax regs petitioner is entitled to deduct only the cost of one trip to his new residence that regulation in pertinent part provides as follows expenses of traveling from the former residence to the new place of residence include the cost of transportation and lodging en route including the date of arrival from the taxpayer’s former residence to his new place of residence the deduction for traveling expenses from the former residence to the new place of residence is allowable for only one trip made by the taxpayer and members of his household however it is not necessary that the taxpayer and all members of his household travel together or at the same time respondent contends that the one-trip limitation of paragraph b applies to the transportation of personal_property under subparagraph respondent cited no cases for his interpretation that the one-trip limitation of paragraph b applies to travel to transport personal_property to a new residence petitioner confronted with a dollar_figure to dollar_figure cost to have a moving company move his personal_property transported the property to the new location in anticipation of moving to that residence the property was stored near the new residence in anticipation of the final move to the new residence respondent’s interpretation would ignore the actual cost incurred by individuals who move their own personal_property and would effectively limit the purpose of sec_1_217-2 income_tax regs to instances where taxpayers paid to have their personal_property commercially moved or moved by someone not a member_of_the_family the final of the trips to the new residence must be counted as petitioner’s travel to his new residence and accordingly he would not be entitled to deduct the cost of a round trip on that occasion the effect of the one-trip rule would be to reduce petitioner’s costs by dollar_figure dollar_figure so that his total mileage expense deduction would be dollar_figure dollar_figure finally petitioner incurred dollar_figure for lodging two nights at dollar_figure each while waiting to gain access to his new residence expenses_incurred following the date of arrival at and while waiting for access to the new residence are not included among those travel_expenses delineated as allowable travel expense in these circumstances sec_217 sec_1_217-2 income_tax regs in summary we hold that petitioner is entitled to a dollar_figure moving_expense_deduction under sec_217 as follows item amount transporting personal_property rental of trailers storage of personal_property total moving_expense_deduction dollar_figure dollar_figure dollar_figure dollar_figure to reflect the foregoing decision will be entered under rule
